Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 1of20 Pageid#: 1097

CLERK'S OFFICE U.S. DIST. COURT
AT ROANOKE, VA
FILED

SEP 4 6 2021
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF VIRGINIA a C-RUOLEY, CLERK
ROANOKE DIVISION BERN CL Abc
THERESA W., )
)
Plaintiff ) Civil Action No. 7:20-CV-241
)
¥. )
)
KILOLO KIJAKAZI, Acting Commissioner _ )
Social Security, ) By: Michael F. Urbanski
) Chief United States District Judge
)
Defendant )
MEMORANDUM OPINION

 

This social security disability appeal was referred to the Honorable Robert S. Ballou,
United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of
fact and a recommended disposition. The magistrate judge filed a report and recommendation
(“R&R”) on July 29, 2021, recommending that plaintiffs motion for summary judgment be
denied, the Commissioner’s motion for summary judgment be granted, and the
Commissionet’s final decision be affirmed. Plaintiff Theresa W. (Theresa) has filed objections
to the R&R and this matter is now ripe for the court’s consideration.

I. Background

Theresa filed an application for disability insurance benefits on November 9, 2016,
alleging disability beginning on March 1, 2016. Theresa was 54 years old at the alleged onset
date. Based on her earnings record, Theresa had enough quarters of coverage to remain

insured through June 30, 2017, making that her “date last insured” (DLI). R. 72.
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 2 of 20 Pageid#: 1098

Theresa claims disability based on arthritis, osteopenia, eczema, acid reflux, high blood
ptessute, depression, and anxiety. The ALJ found that Theresa had the following severe
impairments: obesity, degenerative disc disease, osteopenia, bilateral patella femoral syndrome,
mild compression fractures of the cervical and thoracic spine, kyphosis of the thoracic spine,
chronic pain syndrome, and mild degenerative joint disease of the knees, but that none of her
impairments met or medically equaled a listed impairment. ‘The ALJ next found that Theresa
had non-severe impairments of eczema, thyroid nodule, gastroesophageal reflux disease,
pulmonary emphysema, sinusitis, tremor, hypertension, hyperlipidemia, cataracts, hyperopia,
astigmatism, presbyopia, depression, and anxiety. The AL] further found that Theresa had the
residual functional capacity (RFC) to perform light work except that she could only
occasionally climb, stoop, and crawl, and frequently balance, kneel, or crouch. A vocational
expett testified that Theresa’s previous work as a pharmacy technician was light and that it
qualified as substantial gainful activity. The ALJ concluded that Theresa could return to her
work as a pharmacy technician and therefore was not disabled. R. 71-81. The Appeals Council
denied Theresa’s request for review, R. 1-5, making the AL] decision the final decision of the
Commissioner.

This lawsuit followed. The magistrate judge found that the AL] determination was

supported by substantial evidence and Theresa has objected to several of the magistrate judge’s

findings. —

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 3 of 20 Pageid#: 1099

IJ. Standard of Review of Magistrate Judge Decision

The objection requitement set forth in Rule 72(b) of the Federal Rules of Civil
Procedure! is designed to “train[ ] the attention of both the district court and the court of
appeals upon only those issues that remain in dispute after the magistrate judge has made
findings and recommendations.” United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007)
(citing Thomas v. Arn, 474 U.S. 140, 147-48 (1985)). An objecting party must do so “with
sufficient specificity so as reasonably to alert the district court of the true ground for the

objection.” Id. at 622.

To conclude otherwise would defeat the purpose of requiring objections. We
would be permitting a party to appeal any issue that was before the. magistrate
judge, regardless of the nature and scope of objections made to the magistrate
judge’s report. Either the district court would then have to review every issue in
the magistrate judge’s proposed findings and recommendations or courts of
appeals would be required to review issues that the district court never
considered. In either case, judicial resources would be wasted and the district
coutt’s effectiveness based on help from magistrate judges would be
undermined.

The district court must determine de novo any portion of the magistrate judge’s report

 

and recommendation to which a proper objection has been made. “The district court may
accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §

636(b)(1).

 

' “Within 14 days after being served with a copy of the recommended disposition, a party may serve and file
specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b).

3

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 4 of 20 Pageid#: 1100

cee

If, however, a party “‘makes general or conclusory objections that do not direct the
coutt to a specific error in the magistrate judge’s proposed findings and recommendations,”
de novo review is not required. Diprospero v. Colvin, No. 5:13-cv-00088-FDW-DSC, 2014
WL 1669806, at *1 (W.D.N.C. 2014) (quoting Howard Yellow Cabs, Inc. v. United States, 987
F. Supp. 469, 474 (W.D.N.C. 1997) and Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).
“The district court is required to review de novo only those portions of the report to which
specific objections have been made.” Roach v. Gates, 417 F. App’x 313, 314 (4th Cir. 2011).
See also Camper v. Comm’r of Soc. Sec., No. 4:08cv69, 2009 WL 9044111, at *2 (E.D. Va.
2009), afPd, 373 F. App’x 346 (4th Cir.) (“The court will not consider those objections by the
plaintiff that are merely conclusory or attempt to object to the entirety of the Report, without
focusing the court’s attention on specific errors therein.”); Midgette, 478 F.3d at 621 (“Section
636(b)(1) does not countenance a form of generalized objection to cover all issues addressed
by the magistrate judge; it contemplates that a party’s objection to a magistrate judge’s report
be specific and particularized, as the statute directs the district court to review only ‘those
portions of the report or specified proposed findings or recommendations to which objection

is made,”

) (emphasis in original). Such general objections “have the same effect as a failure to
object, or as a waiver of such objection.” Moon v. BWX Technologies, 742 F. Supp. 2d 827,

829 WW.D. Va. 2010), afPd, 498 F. App’x 268 (4th Cir. 2012). See also Arn, 474 U.S. at 154

(“[T]he statute does not require the judge to review an issue de novo if no objections are filed.

22)

Rehashing arguments raised before the magistrate judge does not comply with the

requirement set forth in the Federal Rules of Civil Procedure to file specific objections. Indeed,

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 5of20 Pageid#: 1101

objections that simply reiterate arguments raised before the magistrate judge are considered to
be general objections to the entirety of the report and recommendation. See Veney v. Astrue,
539 F. Supp. 2d 841, 844-45 (W.D. Va. 2008). As the court noted in Veney:
Allowing a litigant to obtain de novo review of her entite case by metely
reformatting an earlier brief as an objection “mak([es] the initial reference to the
magistrate useless. The functions of the district court are effectively duplicated
as both the magistrate and the district court perform identical tasks. This
duplication of time and effort wastes judicial resources rather than saving them,
and runs contraty to the purposes of the Magistrates Act.” Howard lv. Sec’y of
Health & Human Servs.], 932 F.2d [505,] [] 509 [(6th Cir. 1991)].
Veney, 539 F. Supp. 2d at 846. A plaintiff who reiterates her previously raised arguments will
not be given “the second bite at the apple she seeks;” instead, her re-filed brief will be treated
as a general objection, which has the same effect as would a failure to object. Id.
III, Judicial Review of Social Security Determinations
It is not the province of a federal court to make administrative disability decisions.
Rather, judicial review of disability cases is limited to determining whether substantial evidence
supports the Commissioner’s conclusion that the plaintiff failed to meet his burden of proving

disability. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also Laws v.

Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In so doing, the court may neither undertake a

 

de novo review of the Commissioner’s decision nor re-weigh the evidence of record. Hunter

 

v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992), Evidence is substantial when, considering the
record as a whole, it might be deemed adequate to support a conclusion by a reasonable mind,
Richardson v. Perales, 402 U.S. 389, 401 (1971), or when it would be sufficient to refuse a

directed verdict in a jury trial. Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

 

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 6 of 20 Pageid#: 1102

Substantial evidence is not a “large or considerable amount of evidence,” Pierce v.
Underwood, 487 U.S. 552, 565 (1988), but is more than a mere scintilla and somewhat less

than a preponderance. Perales, 402 U.S. at 401; Laws, 368 F.2d at 642. “It means—and means

 

only—‘such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Biestek v. Berryhill, 139 $.Ct. 1148, 1154 (2019) (quoting Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)). If the Commissioner’s decision is supported by

 

substantial evidence, it must be affirmed. 42 U.S.C. § 405(g); Perales, 402 U.S. at 401.

 

IV. Plaintiffs Objections?

Theresa objects to the following findings of the magistrate judge: (1) The AL] gave
proper weight to the opinion of Theresa’s treating physician; (2) the AL]’s residual functional
capacity (RFC) assessment is supported by substantial evidence; and (3) the AL] properly
considered Theresa’s subjective allegations.

A. Opinion of the Treating Physician

Theresa saw neurologist Ahmet Z. Burakgazi, M.D., on July 26, 2017, a month after
her DLI. She was referred to him for an examination based on shakiness, tremors, numbness,
and tingling of her hands and arms. R. 889. She reported that was taking Lyrica and Cymbalta
for fibromyalgia but had stopped the Lyrica because she thought it caused her tremors. After
stopping it, her tremors subsided but the numbness and pain in her arms and hands had gotten
worse. Id. On exam, she was in no acute distress. She had normal muscle strength in her upper

and lower extremities. She had decreased sensation to light touch, pin prick, vibration, and

 

2 Detailed facts about Theresa’s impairments and medical and procedural history can be found in the report
and recommendation (ECF No. 22) and in the administrative transcript (ECF No. 11) and will not be
repeated here except as necessary to address her objections.

6

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 7 of 20 Pageid#: 1103

ptoptioception in her hands and feet. Her deep tendon reflexes wete normal, as were her
coordination and gait. R. 892-93. Dr. Burakgazi recommended a nerve conduction study. R.
893.

On October 1, 2017, Dr. Burakgazi completed a Medical Source Statement-Physical
for ‘Theresa. He diagnosed her with shakiness, tremors, numbness and tingling of hand and
arms, balance problems, and occasional falls. He said her pain was “8/10” in her legs and
arms, and that standing, walking, and using her arms made the pain worse. He noted decreased
sensation in her hands and feet. He stated that she should use a cane when engaging in
occasional standing and walking and that she could stand or sit no more than two hours per
day. He opined that she needed a job where she could shift position at will between standing,
sitting, and walking. He stated that she could lift less than ten pounds frequently, ten pounds
occasionally, twenty pounds rarely, and never lift fifty pounds. He further stated that she could
only rately twist, stoop, crouch, squat, or climb ladders or stairs. He found no significant
limitations in her ability to handle or finger. He also assessed her as having depression. R. 899-
900.

Dr. Burakgazi found Theresa’s physical impairments to be reasonably consistent with
the symptoms and functional limitations described in the evaluation and said that her pain and
other symptoms would frequently interfere with the attention and concentration needed to
perform even simple work tasks. He said she would be incapable of performing even low-
stress jobs and she was likely to be absent from work more than four days per month because
of her impairments ot treatment for her impairments. He said he was “unclear, uncertain”

about the earliest date the limitations and symptoms he described had appeared. R. 900.

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 8 of 20 Pageid#: 1104

In general, an ALJ must accord more weight to the medical opinion of an examining
soutce than to that of a nonexamining source. Testamark v. Berryhill, 736 F. App’x. 395, 387
(4th Cir. 2018) (citing 20 C-F.R. §§ 404.1527 (c)(1), 416.927(c)(1) and Brown v. Comm’ of Soc.
Sec. Admin., 873 F.3d 251, 268 (4th Cir. 2017)). Treating sources are likely to be the medical
professionals most able to provide a detailed, longitudinal picture of the claimant’s medical
impairments. Id. (citing Woods v. Berryhill, 888 F.3d 686, 695 (2018)). “rTyhe AL} is required
to give conttolling weight to opinions proffered by a claimant’s treating physician so long as
the opinion is well supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in the claimant’s case
recotd.” Lewis v. Berryhill, 858 F.3d 858, 867 (4th Cir. 2017) (alterations and internal
quotations omitted).3 If an AL] does not give controlling weight to the opinion of a treating
soutce, the ALJ must consider a non-exclusive list of factors to determine the weight to be
given all the medical opinions of record, including (1) examining relationship; (2) treatment
relationship; (3) suppottability of the source’s opinion; (4) consistency of the opinion with the
record; and (5) specialization of the source. Testamark, 736 F. App’x at 398; 20 C.F.R. §
404,1527(c). “An ALJ must include ‘a narrative discussion describing how the evidence
supports’ his ‘explanation of the vatying degrees of weight he gave to. differing opinions
concerning [the claimant’s] conditions and limitations.”” Woods, 888 F.3d at 695 (citing

Montoe v. Colvin, 826 F.3d 176, 190 (4th Cir. 2018)). An ALJ may give greater weight to the

 

3 The Social Security Administration has amended the treating source rule effective March 27, 2017, for
claims filed after that date. Under the new rule, the SSA will consider the persuasiveness of all medical
opinions and evaluate them primarily on the basis of supportability and consistency. 20 CFR. §
404.1520c(a), (c)(1)-(2). Because Theresa’s claim was filed before the effective date of the change, the decision
is reviewed under the regulation in effect at that time, 20 C.F.R. § 404.1527.

8

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 9.of 20 Pageid#: 1105

opinions of nontreating and nonexamining sources if the decision provides “sufficient indicia
of supportability in the form of a high-quality explanation for the opinion and a significant
amount of substantiating evidence, particularly medical signs and laboratory findings;
consistency between the opinion and the recotd as a whole; and specialization in the subject
matter in the opinion.” Id.

The AL] in Theresa’s case gave little weight to Dr. Burakgazi’s assessment. She noted
that Dr. Burakgazi did not see Theresa until a month after her DLI and he did not have an
opinion as to the eatliest date the limitations applied.4 The AL) found that Dr. Burakgazi’s
opinion was not consistent with his examination notes which showed that other than
decreased sensation in Theresa’s hands and feet, Thetesa’s examination was normal. She
further found examinations by other caregivers during the period were normal, except for a
painful range of motion in the neck, slightly decteased range of motion in the lumbar spine,
decreased range of motion in the left knee, and bilateral quadriceps weakness. R. 80. Thus, she
found his opinion also was inconsistent with that of other providers.

The magistrate judge found that the AL] provided sufficient analysis of her reasons for
giving Dr. Burakgazi’s opinion little weight, because she considered the treating relationship,

his specialization, the entire medical record, and Theresa’s testimony. He further found that

Theresa’s argument that the ALJ did not point to any other persuasive contradictory evidence

 

4 The court saw one other reference to Dr. Burakgazi in the record where he was described as Theresa’s
physician on May 21, 2015 and performed testing for the decreased sensation on the left lateral side of her
thigh. R. 402. However, it is unclear whether he examined her at that time or whether he saw her between
that date and October 1, 2016.

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 10 of 20 Pageid#: 1106

in support of her decision to give Dr. Burakgazi’s opinion little weight amounted to a
disagreement with AL]’s findings and a request to the court to reweigh the evidence.

Theresa objects that she was not asking the court to reweigh the evidence and that in
het memorandum she provided detailed arguments in support of her contention that the ALJ
improperly considered Dr. Burakgazi’s opinion. However, to the extent she is asking the court
to review and consider the arguments she made to the magistrate judge, her objection is
improper. See Fed. R. Civ. P. 72(b) (“a party may serve and file specific, written objections to

the proposed findings and recommendations); see also Veney, 539 F.Supp.2d at 845 (finding

 

that allowing a litigant to obtain de novo teview by reformatting an earlier brief as an objection
wastes judicial resources). Similarly, Theresa’s objection that the magistrate judge erred in
concluding that the ALJ provided sufficient analysis of the § 416.927(c)(2) factors is
insufficient because she does not identify the factors the ALJ failed to consider or explain their
significance.

The only specific objection Thetesa makes with regard to the weight the AL] gave Dr.
Burakgazi’s opinion is that the magistrate judge failed to recognize that the state agency
opinions, to which the AL] gave great weight, did not address the time period between
December 31, 2016 and June 30, 2017, Theresa’s DLI. However, this argument appears to go
the weight given the state agency opinions rather than the weight given to Dr. Burakgazi’s
opinion. In any event, Theresa did not point to any evidence in the record that the state agency
consultants failed to consider or otherwise explain why it was error to accord the opinions

great weight.

10

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 11o0f 20 Pageid#: 1107

The court finds that the magistrate judge did not err in concluding that the ALJ
sufficiently stated her reasons for giving little weight to Dr. Burakgazi’s opinion. Theresa’s
objection to this conclusion is OVERRULED.

B. RFC Assessment

The ALJ found that Theresa could do light work with additional limitations of only
occasionally climbing, stooping, and crawling, and frequently balancing, kneeling, or
crouching. Theresa makes several arguments in support of her objection that the RFC
assessment was not supported by substantial evidence.

(1) Eczema as a Severe Impairment

Theresa argues that the AL] erred when she found Theresa’s eczema to be non-severe.
At Step 2 of the evaluation process, the ALJ must determine whether the claimant has a
medically determinable impairment that is “severe,” or a combination of impairments that is
“sevete.” An impairment is “not severe” if it does not significantly limit a claimant’s physical
or mental ability to do basic work activities. 20 C.F.R. §§ 404.1522(a), 416.922(a). See also SSR
85-28 (“[A]n impairment(s) that is “not severe” must be a slight abnormality (or a combination
of slight abnormalities) that has no more than a minimal effect on the ability to do basic work
activities.’’)

Basic work activities include the following:

(1) Physical functions such as walking, standing, sitting, lifting, pushing, pulling,
reaching, carrying, or handling;

(2) Capacities for seeing, hearing, and speaking;
(3) Understanding, carrying out, and remembering simple instructions;
(4) Use of judgment;

11

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 12 of 20 Pageid#: 1108

(5) Responding appropriately to supervision, co-workers and usual work
situations; and

(6) Dealing with changes in a routine work setting.

20 C.F.R. §§ 404.1522(b), 416.922(a). If an ailment is controlled by medication or treatment
such that it does not cause work-related limitations, it is not considered severe. Gross v.
Heckler, 785 F.2d 1163, 1165-66 (4th Cir. 1986). Medically determinable impairments that are
not severe under the regulations are taken into account when a claimant’s RFC is assessed. 20
C.B.R. § 404.1545(a)(2).

The ALJ summarized the medical records pertaining to Theresa’s eczema. She had
coin-like patches of eczema on her hands and feet and was given medication. In August 2016
she had cracked skin on her hands and feet but was in no distress. In January 2017 she
complained of a sore left foot with more dryness and cracking. In May 2017 she complained
that her feet were sore. The ALJ concluded that while Theresa had consistent treatment for
eczema with hand and foot soreness, the record did not support a finding that the skin
condition caused more than minimal vocationally relevant limitations. R. 74.

The magistrate judge found that at Step 2 of the evaluation, the AL] provided a
thorough and detailed summary of Theresa’s treatment records that led her to conclude that
the eczema was a non-severe impairment. The magistrate judge further found that at Step 4
of the evaluation, although the AL] did not reference the eczema, she continued to consider
the resulting functional limitations, specifically considering her ability to walk and her
examinations demonstrating a normal, stable gait without an assistive device. In addition, the

AL) summarized Theresa’s testimony regarding foot pain and that her impairments limit the

12

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 13 of 20 Pageid#: 1109

use of her hands. Finally, the ALJ noted that the state agency physicians assessed Theresa’s
eczema as a severe impairment, but also concluded that she could operate hand or foot
controls and could stand and walk approximately six hours per day. Thus, the magistrate judge
concluded that the AL}’s determination that Theresa’s eczema is not a severe impairment is
suppotted by substantial evidence.

Thetesa objects that there is no indication that the ALJ considered the functional
limitations of the eczema at Step 4 of the analysis. An ALJ must consider the limiting effects
of all impairments, including those that are non-severe, when making the RFC determination,
20 C.F.R. § 404,1545(a)(2) and (e), and Theresa is correct that the ALJ did not refer to her
eczema when making her RFC assessment. However, when determining whether the eczema
was severe, the AL] acknowledged that Theresa said her feet and hands wete sore but found
that she maintained the ability to walk unassisted and use her hands with noted limitations.
Therefore, even if the ALJ had referred to the eczema in her RFC assessment, without a
finding that the eczema limited her in any way, inclusion of the condition would not have
changed the RFC assessment.

Theresa further objects that the ALJ did not properly explain why she did not adopt
the finding of the state agency physicians that the eczema was a severe impairment. Both state
agency consultants found that the eczema was a severe impairment, but both also found that
Theresa could stand or walk for six hours in an eight-hour workday and had no manipulative
limitations. R. 132, 135, 144, 148. An AL] is not requited to adopt wholesale every portion of
a physician opinion given great weight. Torres v. Saul, No. 2:19-cv-2000, 2020 WL 6264985

at *11 (D.S.C. July 22, 2020). See also Moore v. Saul, 822 F. App’x 183, 186 (4th Cir. 2020)

 

13
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 14 of 20 Pageid#: 1110

(per curiam), abrogated on other grounds by Arakas v. Comm’r Soc. Sec. Admin., 983 F.3d 83
(4th Cir. 2020) (“[I]t is unreasonable to expect that the AL will recite every recommendation
in every opinion and provide different reasoning for accepting or rejecting each portion.”)
Importantly, however, even if the AL] had adopted wholesale the opinions of the state agency
consultants regarding the severity of Theresa’s eczema, it would not have changed her RFC
assessment because the AL] assessment mirrored those of the consultants. R. 134-135, 147-
148.

(2) Failure to Discuss Evidence

Theresa argued to the magistrate judge that the ALJ did not discuss evidence in the
record related to her back impairment. The magistrate judge agreed that the ALJ did not
mention a record from May 11, 2015 where the doctor noted that she had numbness in her
left thigh and left hand, R. 408; the results of a nerve conduction study performed by Dr.
Burakgazi which noted no evidence of radiculopathy but did show left paresthetica meralgia,°
R. 402; the results of a CI’ myelogram that showed degenerative disc disease at L4-L5 with
disc herniation along with facet/ligamentum hypertrophy causing moderate central and lateral
recess stenosis at L4-L5, R. 580; or the results of an MRI showing old degenerative disc disease

with left sided disc herniation impinging on traversing left L5 in lateral recess. Id.

 

5 Meralgia paresthetica is a condition characterized by tingling, numbness and burning pain in the outer thigh.
The cause of meralgia paresthetica is compression of the nerve that supplies sensation to the skin surface of
the thigh. Tight clothing, obesity or weight gain, and pregnancy are common causes of meralgia paresthetica.
However, it can also be caused by local trauma or disease, such as diabetes. In most cases, meralgia paresthetica
can be relieved with conservative measures, such as wearing looser clothing. In severe cases, treatment may
include medications to relieve discomfort, or rarely, surgery. https://www.mayoclinic.org/diseases-
conditions /meralgia-paresthetica/symptoms-causes/syc-20355635 (last viewed Sept. 10, 2021).

14

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 15 of 20 Pageid#: 1111

However, a review of the record shows that the ALJ cited to the results of the CT
myelogram and the MRI when she was discussing whether any of Theresa’s impaitments met
of equaled a listing. See R. 77 (citing to 4F p. 20). In addition, the ALJ cited to Dr. Burakgazi’s
report where he desctibed the results of the nerve conduction study which showed sensory
neuropathy in lower limbs with the left greater than the right. R. 80, 889. In any event, even if
the ALJ did not cite directly to the nerve conduction study that revealed left meralgia
paresthetica, Theresa does not explain how the failure to address the evidence affected the
AL)’s opinion. Nothing in the record indicates that the meralgia paresthetica limited Theresa’s
ability to do light work beyond the limitations imposed by the ALJ.

Theresa is correct that the ALJ did not cite to the record from the doctor who noted
that she had numbness in her left thigh and left hand. However, the finding of numbness
prompted the doctor to request the EMG, which, as discussed above, revealed meralgia
paresthetica. R. 408.° Theresa has failed to explain how the fact that the ALJ did not cite to
the doctor’s treatment note affected the RFC assessment. Without doing so, she cannot show
that the AL} opinion is not supported by substantial evidence.

(3) Use of a Cane

The ALJ acknowledged that Theresa testified that she used a cane on occasion, R. 80,
but that she could nevertheless do light work, which can require a good deal of walking or
standing. 20 C.F.R. § 404.1567. Theresa testified that she uses a cane “[s]ometimes weekly,

sometimes monthly.” R. 108. She said the cane was not prescribed by a doctor but belonged

 

John C. Fraser, M.D., ordered the EMG and a myelogram on May 15, 2015. R. 408. The EMG wds performed
by Dr. Burakgazi on May 21, 2015, R. 402, and reviewed by a nurse practitioner on June 17, 2015. R. 391-396,
The myelogram was petformed on July 2, 2015, R. 580, and reviewed by Dr. Fraser on July 13, 2015. R. 385.

15

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 16 of 20 Pageid#: 1112

to her mother and she started using it when she needed to do so. Id. The ALJ observed that
Theresa’s exams showed a normal, stable gait without an assistive device and that there was
no mention of a cane during the relevant period. R. 80. The magistrate judge found that the
ALJ adequately supported her finding that Theresa could do light work and that the finding
was further supported by the state agency doctors who opined that her exams were largely
normal and did not show that she needed to use a cane. R. 134, 146.

Theresa objects that the AL] finding that there was no mention of use of a cane in the
record is error because Dr. Burakgazi stated that she occasionally needs a cane when standing
ot walking. R. 898. Plaintiff is correct that Dr. Burakgazi made that finding in his assessment.
However, as explained above, the AL] gave Dr. Burakgazi’s opinion little weight because his
opinion was inconsistent with his examination notes which showed a normal examination
except for decreased sensation in Theresa’s hands and feet and that examinations by other
categivers during the period were normal, except for a painful range of motion in the neck,
slightly decreased range of motion in the lumbar spine, decreased range of motion in the left
knee, and bilateral quadriceps weakness. R. 80. Dr. Burakgazi assessed Theresa as having
normal strength and reflexes in her lower limbs with decreased sensation in her feet. R. 892.
He observed no ataxia and she had a normal gait with normal tandem walking. R. 893.
Therefore, even though he stated in his assessment that she would occasionally need a cane,
that opinion is not supported by his examination findings. Accordingly, the ALJ’s failure to
mention Dr. Burakgazi’s comment about the cane does not mean that her determination that

Theresa can do light work is not supported by substantial evidence.

16
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 17 of 20 Pageid#: 1113

(4) Ability to Sustain Work

Theresa argued to the magistrate judge that the ALJ failed to make specific findings
regatding whether her impairments would cause her to be unable to work an eight-hour day
or would cause her to have an unacceptable number of absences from work. The magistrate
judge pointed out that the ALJ found that Theresa had no limitation in her ability to
concentrate, persist, and maintain pace and that while Theresa testified that she has constant
pain, she did not testify that she would have difficulty sustaining work or otherwise describe
difficulty sustaining work. The magistrate judge further noted that Theresa pointed to no
objective evidence to support her allegations that she cannot work an eight-hour day or will
have excessive absenteeism because of her impairments.

Theresa objects, arguing that the AL] failed to make specific findings about how often

 

she would experience her symptoms during work, citing in support Monroe, 826 F.3d at 189.
In Monroe, the ALJ acknowledged that the claimant suffered from sleep apnea and narcolepsy,
and the claimant testified that he would lose consciousness two or three times per day and
would need to take breaks because of fatigue. Id. at 188. However, the ALJ did not make
specific findings about whether the claimant’s sleep apnea and narcolepsy would cause him to
experience loss of consciousness at work or fatigue such that he would need breaks. Id. The
court remanded that case with instructions that the AL] consider the narcolepsy and apnea
along with the claimant’s other impairments and determine on a function-by-function basis
how they affected his ability to work. Id.

In her objections, Theresa does not describe which symptoms she believes will keep

her from working a full eight-hour day or will cause excessive absenteeism. At the hearing

17
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 18 of 20 Pageid#: 1114

Theresa testified that she could not stand for more than a few minutes and that she was in
constant pain, which she described as a “five” on a scale of one to ten. R. 100-101. She said
that outbreaks of eczema would last from one to two weeks every month and would make
walking so painful that she would cry. R. 101. She also testified that she could sit for fifteen to
thirty minutes or stand for fifteen minutes before being in pain. R. 103-104. She testified that
she occasionally uses a cane for balance. R. 108. She testified that she has problems using her
hands because of the eczema. R. 109-110.

The ALJ discussed the evidence showing that Theresa has eczema and degenerative
disc disease. R. 74, 79. As discussed above, the AL] did not find the eczema to be a serious
impairment because her providers noted her to be in no acute distress and because she
maintained the ability to walk and use her hands with noted limitations. R. 74. Regarding her
back, at an orthopedic evaluation performed on December 29, 2016, Theresa was able to walk
freely without an assistive device and had a stable gait. She had a painful but full range of
motion in her neck, full strength in her extremities, intact sensation, normal reflexes, a negative
straight leg raise, and no atrophy. R. 79. The orthopedist told her that her disability paperwork
would not be completed because the exam did not support a finding of disability. R. 79. The
next month Theresa returned to the orthopedist’s office complaining of bilateral knee pain
and feeling that her right knee buckled. Examination showed decteased range of motion in
her left knee, bilateral quadriceps weakness, and atrophy. Id. She was shown strengthening
exercises and advised to continue to gradually increase her activity. Id.

The AL] concluded that while Theresa received treatment for pain, her examinations

were within normal limits for the most part. The AL] also gave great weight to the opinions

18

 

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 19 of 20 Pageid#: 1115

of the state agency physicians who found Theresa could do light work with additional
limitations. R. 80.

The court finds that this explanation by the AL] is sufficient. Unlike in Monroe, the

 

ALJ did not ignore the effects of any of Theresa impairments. Rather, she assessed the
impairments and explained why she did not find Theresa’s description of her limitations
consistent with objective evidence in the record. Theresa, who beats the burden of proof at
Step 4 of the sequential evaluation, points to nothing in the record to substantiate her claims
that she cannot sustain work over the course of an eight-hour day or that she will experience
successive absenteeism.

For the above reasons, the court finds that the AL]’s assessment of Theresa’s RFC is
supported by substantial evidence. Her objection to the magistrate judge’s conclusion on this
issue is OVERRULED.

C. Subjective Allegations

The magistrate judge found that the AL] properly assessed Theresa’s subjective
allegations and found that they were not consistent with the objective evidence in the record.
The AL] discussed Theresa’s medical history along with her allegations and noted that at
sevetal examinations between August 2016 and May 2017 she had normal physical findings
except for some pain and tenderness. Conservative treatment, including physical therapy and
medication were routinely recommended. The AL] discussed the evidence that supported
Theresa’s subjective complaints, such as Dr. Burakgazi’s report, but discounted it for the

reasons discussed above. The ALJ also cited to the opinions of the state agency physicians

19

 
Case 7:20-cv-00241-MFU-RSB Document 27 Filed 09/16/21 Page 20 of 20 Pageid#: 1116

who found that Theresa could do light work with additional limitations in support of her
decision that Theresa’s subjective allegations were not fully supported by the record.

Theresa broadly objects to the magistrate judge’s conclusion and refers the court to the
memorandum she filed in support of her motion for summary judgment. As explained
previously, Federal Rule of Civil Procedure Rule 72(b)(2) requires that a party objecting to an
R&R must file specific written objections. Theresa has not done so here and without specific
objections, the court will not conduct a de novo review of the ALJ’s decision regarding
Theresa’s subjective complaints. See Roach, 417 F. App’x at 314 (“The district court is
required to review de novo only those portions of the report to which specific objections have
been made.”); Orpiano, 687 F.2d at 47 (noting that courts have held that de novo review is
unnecessary “when a party makes general and conclusory objections that do not direct the
court so a specific error in the magistrate’s proposed findings and recommendations.”)
Accordingly, Theresa’s objection on this issue is OVERRULED.

V. Conclusion

For the reasons stated, the court finds no error in the magistrate judge’s conclusion
that the AL] decision is supported by substantial evidence. As such, the magistrate judge’s
report and recommendation will be adopted in its entirety.

An appropriate Order will be entered.

Itis so ORDERED.

Entered: O 4] (b/Lo 24

Michael F. Urbanski
Chief United States District Judge

20
